IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

TERA GROUP, INC., TERA ADVANCED
TECHNOLOGIES, LLC, AND TERAEXCHANGE,
LLC,
Docket No. 17-cv-4302
Plaintiffs,
V.

CITIGROUP, INC., et al.,
Defendants.

 

STIPULATED PROTECTIVE ORDER
L. PURPOSES AND LIMITATIONS

Discovery requests and subpoenas served in the Action may call for the production or
disclosure of trade secret or other confidential research, development, or commercial
information within the meaning of Fed. R. Civ. P. 26(c), or other private or competitively
sensitive information for which protection from public disclosure and from use for any
purpose other than prosecuting this Action is warranted. Accordingly, the Parties hereby
stipulate to and petition the Court to enter the following Stipulated Protective Order ("Order")
pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Evid. 502(d).

2. DEFINITIONS

21 Action: the above-captioned action, and any and all cases consolidated or
coordinated with it.

2.2 Party: any party to the Action, including all of its officers, directors, and
employees.

2.3. Non- Party: any natural person or entity that is not a named party to the Action.
2.4

fu

2.6

2.7

Discovery Material: all items or information, regardless of the medium or manner
generated, stored, or maintained, including, among other things, documents,
testimony, interrogatory responses, transcripts, depositions and deposition exhibits,
responses to requests to admit, recorded or graphic matter, electronically stored
information, tangible things, and/or other information produced, given, exchanged
by, or obtained from any Party or Non-Party during discovery in this Action,
including, to the extent any Party is required to produce or agrees to produce any
documents or ESI previously produced in other cases or government investigations.
Confidential Material: any Producing Party (as defined below) may, subject to the
provisions of this Order, designate as "Confidential" any Discovery Material that
the Producing Party reasonably and in good faith believes constitutes and reveals
confidential trade secrets, proprietary business information, non-public personal,
client, or customer information concerning individuals or other entities.
Privileged Material: Discovery Material protected from disclosure under the
attorney-client privilege, work product doctrine, United States or foreign bank
disclosure laws or regulations, and/or any other applicable United States or foreign
statute, law, regulation, privilege, or immunity from disclosure.

Highly Confidential Material: any Producing Party may, subject to the provisions
of this Order, designate any Discovery Material as “Highly Confidential," if the
Producing Party reasonably and in good faith believes the Discovery Material
contains (i) trade secrets or other information that the party reasonably believes the
unauthorized disclosure of which would result in competitive, commercial or

financial harm to the disclosing party or its personnel, clients or customers; or (ii)
2.8

2.9

210

211

asda

ab

material that a Producing Party believes in good faith would not otherwise be
adequately protected under the procedures set forth herein for Confidential
Material.

Personal Data: any Discovery Material that is protected from disclosure by federal,
state, or foreign data-protection laws, or other privacy obligations, including,
without limitation, European Union Directive 95/46/EC (the "Directive"), and the
national laws implementing the Directive.

Producing Party: any Party or Non-Party that produces Discovery Material in this
Action.

Receiving Party: any Party or Non-Party that receives Discovery Material from a
Producing Party.

Designating Party: any Party or Non-Party that designates Discovery Material as
"Confidential" or "Highly Confidential."

Protected Material: any Discovery Material that is designated as "Confidential" or
"Highly Confidential", provided, however, that "Protected Material" does not
include information that is publicly available (except information that became
publicly available as a result of a breach of this Order or any other confidentiality
agreement or undertaking).

Outside Counsel: attorneys, along with their paralegals and other support personnel
assisting them with this Action (including temporary or contract staff), who are not
employees of a Party but who have been retained to represent or advise a Party in

connection with this Action.
2.14 In House Counsel: attorneys and other personnel employed by a Party to perform
legal functions who are responsible for overseeing this Action.

2.15 Counsel (without qualifier): Outside Counsel and In House Counsel.

 

2.16 Expert and/or Consultant: a person with specialized knowledge or experience in a
matter pertinent to this Action, along with his or her employees and support
personnel, who has been retained by a Party or its Counsel to serve as an expert
witness or as a consultant in this Action, and who is not currently an employee of
a Party and who, at the time of retention, is not anticipated to become an
employee of a Party. This definition includes a professional jury or trial
consultant retained in connection with this Action.

2.17 Professional Vendors: persons or entities that provide litigation support services
(e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations;
organizing, storing, or processing data in any form or medium) and their employees
and subcontractors.

3. SCOPE

The protections conferred by this Order cover not only Discovery Material (as
defined above), but also any information copied or extracted therefrom, as well as all
copies, excerpts, summaries, or compilations thereof, plus testimony, conversations, or
presentations by Parties or Counsel in settings that might reveal Protected Material.
However, except as set forth in Section 12.2, this Order shall not be construed to cause
any Counsel to produce, return, and/or destroy their own attorney work product, or the
work product of their co-counsel, created in anticipation of or in connection with this

Action.
4. DURATION

The confidentiality obligations imposed by this Order shall remain in effect until the

‘Designating Party agrees otherwise in writing or this Court orders otherwise.

3 DESIGNATING PROTECTED MATERIAL

3-1

I

Designating Bulk Material for Protection: In order to expedite production of
voluminous materials, a Designating Party may, at its sole option, but is not
required to, produce materials without a detailed review, subject to the "claw back"
procedures in this Order (Section 12) or as otherwise agreed to. In doing so, the
Designating Party may designate those collections of documents that by their nature
contain Confidential or Highly Confidential Material, with the appropriate
designation notwithstanding that some of the documents within the collection may
not qualify for such designation. The materials that may be so designated shall be
limited to such categories as the Parties agree to in writing or the Court orders.
Notwithstanding the foregoing, a Receiving Party may at any time, when it has a
good faith basis for believing that one or more particular documents do not contain
Confidential or Highly Confidential Material, challenge the designation of one or
more particular documents on the grounds that it or they does not or do not qualify
for protection, or does not or do not qualify for the level of protection initially
asserted. If the Designating Party agrees, it must promptly notify all Receiving
Parties that it is withdrawing or changing the designation.

Manner and Timing of Designations: Except as otherwise provided in this Order,
or as otherwise stipulated or ordered, material that qualifies for protection under
this Order must be clearly so designated before the material is disclosed or

produced. Designation in conformity with this Order requires:

5
(a)

(b)

(c)

for information in non-native documentary form (including transcripts of

depositions taken in other proceedings), that the Producing Party affix the

 

legend “Confidential” or “Highly Confidential” affix the legend
"Confidential" or "Highly Confidential" on the document, and include the
applicable designation in the metadata produced for such document.

for deposition transcripts and/or exhibits in this Action, that the Designating
Party designate any portion of the testimony as "Confidential" or "Highly
Confidential" in writing on or before the later of (i) thirty (30) calendar days
after receipt of the final transcript, or (ii) the date by which any review by
the witness and statement of changes to the transcript are to be completed
under Fed, R. Civ. P. 30(e). Only those portions of the testimony that are
designated for protection in accordance with the preceding sentence shall
be covered by the provisions of this Order. The entire testimony shall be
deemed to have been designated Highly Confidential until the time within
which the transcript may be designated has elapsed. If testimony is not
designated within the prescribed time period, then such testimony shall not
be deemed Confidential or Highly Confidential except as ordered by the
Court or as provided in Section 5.3 (Inadvertent Failures to Designate). If
all or a part of a videotaped deposition is designated as "Confidential" or
"Highly Confidential," the DVD, plus any container, shall be so labeled.
for information produced in electronic, audio, or video format, for bulk
productions of documents produced in native format (other than Excel

documents), and for any other tangible items, that the Producing Party affix
5.3

(d)

(e)

(f)

the legend "Confidential" or "Highly Confidential" in a prominent place on
the exterior of the container or containers in which the information or item
is stored and/or on the document. Whenever a Receiving Party to whom
electronically stored discovery material so designated is produced reduces
such information to hard copy form, to the extent such pages have not
previously been marked by the producing party, such Receiving Party shall
mark the hard copy by affixing the designation "Confidential" or "Highly
Confidential" to each page of such document.

for documents produced in native format, that the Producing Party include
the confidentiality designation "Confidential" or "Highly Confidential" in
the metadata produced for such documents, in the file name of the produced
native, and on the placeholder page.

for interrogatory answers and responses to requests to admit, and the
information contained therein, that the Producing Party affix the legend
"Confidential" or "Highly Confidential" in a prominent place on each page
of such document prior to production.

for reports created by an expert or consultant relying on or incorporating
Protected Material in whole or in part, that the Party responsible for its
creation include the confidentiality designation "Confidential" or "Highly

Confidential," as appropriate, on each page of the report.

Inadvertent Failures to Designate: If a Producing Party discovers that it produced

material that was not designated as Protected Material or that it produced material

that was designated as Protected Material but had designated that Protected
5.4

5.5

Material in the incorrect category of Protected Material, the Producing Party may
promptly notify all Receiving Parties, in writing, of the error and identify (by
production number) the affected material and its new designation or re-designation.
Thereafter, the material so designated or re-designated will be treated as Protected
Material in conformity with the new designation or re-designation. Promptly after
providing such notice, the Producing Party shall provide re-labeled copies of the
material to each Receiving Party reflecting the change in designation. Each
Receiving Party shall make reasonable efforts to delete and replace the incorrectly
designated material, and all copies thereof, with the newly designated material and
to destroy the incorrectly designated material. If corrected, an inadvertent failure
to designate qualified information or items as "Confidential" or "Highly
Confidential" does not waive the Producing Party's right to secure protection under
this Order for such material. If material is re- designated "Confidential" or "Highly
Confidential" after the material was initially produced, each Receiving Party, upon
notification of the designation, must make reasonable efforts to assure that the
material is treated in accordance with the provisions of this Order.

In the event that more than one Designating Party designates the same Protected
Material with different levels of confidentiality, all copies of the Protected Material
shall by treated as having the highest level of confidentiality designated by any
Designating Party.

Upward Designation of Discovery Material Produced by Other Parties or Non-
Parties: A Party may upward designate (i.e., designate any Discovery Material

produced without a designation as Confidential or Highly Confidential or change
any Confidential Material to a designation of Highly Confidential) any Discovery
Material produced by another Party or Non-Party, provided that said Discovery
Material contains the upward designating Party's own trade secrets or other
confidential research, development, financial, personal or commercially sensitive
information, or otherwise is entitled to protective treatment under Federal Rule of
Civil Procedure 26(c) or other law, foreign or domestic. Upward designation shall
be accomplished by providing written notice to all Parties, and the Producing Party
if it is not a Party, identifying (by Bates number or other individually identifiable
information) the Discovery Material to be re-designated within thirty (30) days of
production by the Producing Party. Within fifteen (15) days of any such upward
designation, the Producing Party shall provide replacement Discovery Material (i.e.
production files, images, and metadata) reflecting the revised confidentiality
designation. Failure to upward designate within thirty (30) days of production,
alone, will not prevent a Party from obtaining the agreement of all Parties to upward
designate certain Discovery Material or from moving the Court for such relief. Any
Party may object to the upward designation of Discovery Material pursuant to the

procedures set forth in paragraph 6 regarding challenging designations.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1

Meet and Confer: Ifa Party elects to challenge a Designating Party's confidentiality
designation, it must do so in good faith and must begin the process by notifying the
Designating Party in writing of its challenge and identifying the challenged material
with as much specificity as reasonably practical, including for example, by
production number, and by providing a basis for the challenge. The objecting Party

and the Designating Party shall, within ten (10) business days after service of the

9
6.2

written objections, meet and confer concerning the objection, unless otherwise
agreed.

Judicial Intervention: If the Parties are not able to resolve a dispute about a
confidentiality designation during the meet and confer process set forth in Section
6.1, above, the party challenging the designation may seek relief from the Court in
accordance with its rules and procedures. Until the Court rules on the dispute, all
Parties shall continue to afford the material in question the level of protection to
which it is entitled under the Designating Party's designation. In the event that the
final ruling is that the challenged material's designation should be changed, the
Designating Party shall reproduce copies of all materials with their designations
removed or changed in accordance with the ruling within fifteen (15) business days

of the ruling.

Te ACCESS TO AND USE OF PROTECTED MATERIAL

7.1

Subject to any other written agreement among or between Producing Parties and/or
Receiving Parties, a Receiving Party may access or use Discovery Material that is
disclosed or produced by a Producing Party only in connection with the prosecution
of, defense of, appeal of, attempted settlement of, or the enforcement of insurance
rights with respect to this Action. Except as required by law, Discovery Material
may not be used for any other purpose, including, without limitation, any business
or commercial purpose, contractual demands, any purpose related to any other
investigation or proceeding, or evaluation of other potential claims unrelated to the
causes of actions and transactions at issue in the Action. Protected Material may
be disclosed only to the categories of persons and under the conditions described in

this Order. Following the termination of this Action, each Receiving Party must

10
hae

ia

comply with the provisions of Section 10, below. The Parties agree that, in the
event of the intentional unauthorized use or disclosure of Discovery or Protected
Material, there shall be a rebuttable presumption that irreparable harm would occur.
Accordingly, unless the presumption is rebutted, the Parties shall be entitled to seek
monetary relief, including sanctions, and/or equitable relief, including specific
performance, in the event of the intentional unauthorized use or disclosure of
Discovery or Protected Material.

Protected Material must be stored and maintained by a Receiving Party at a location
and in a secure manner that ensures that access is reasonably limited to the persons
authorized under this Order. For purposes of this Order, a secure website, or other
internet-based document depository with adequate security, shall be deemed a
secure location.

Disclosure of Confidential Material: Unless otherwise ordered by the Court or

 

permitted in writing by the Designating Party, material designated "Confidential"

may be disclosed by a Receiving Party only to the following persons:

(a) the Receiving Party's Counsel;

(b) in addition to In House Counsel, and to the extent that such disclosure is
reasonably necessary for the Action, four current officers, directors, or
employees of each Receiving Party who have signed the "Agreement To Be
Bound By Protective Order" (Exhibit A);

(c) Experts and/or Consultants retained by a Party or its Counsel to serve as an
expert witness or as a consultant in this Action and who have signed the

"Agreement To Be Bound By Protective Order" (Exhibit A), provided that

11
(d)
()

(f)

(g)

Counsel, in good faith, requires their assistance in connection with this
Action; and provided further that any part of a report created by such expert
or consultant incorporating Protected Material in whole or in part shall be
designated appropriately by the Party responsible for its creation; and
provided further that experts or consultants may not use Protected Material
for any purpose that does not relate to this Action;

the Court and its personnel, subject to the requirements of Section 9, below;
special masters, mediators, or other third parties who are appointed by the
Court or retained by the Parties for settlement purposes or resolution of
discovery or other disputes and their necessary personnel and, in the case of
persons retained by the Parties, who have signed the "Agreement To Be
Bound by Protective Order" (Exhibit A);

court reporters and/or videographers, their staffs, and Professional Vendors
to the extent that such disclosure is reasonably necessary for this Action;
the author, addressees, or recipients of the document, or any other natural
person who reviewed or had access to such document during his or her
employment as a result of the substantive nature of his or her employment
position, or who is specifically identified in the document or its
accompanying metadata, provided, however, that (i) the disclosure is made
for the purpose of advancing the disclosing party's claims or defenses, and
for no other purposes; (ii) the witness is not permitted to retain copies of the
Protected Material after the witness is examined regarding the Protected

Material; and (iii) the witness is explicitly informed by Outside Counsel for

2
(h)

(i)

G)

the party seeking to use the Protected Material that this Protective Order
forbids him or her to disclose the Protected Material except as permitted
under this Protective Order and that he or she is subject to the Court's
jurisdiction for the purposes of enforcing this Protective Order;

a witness who has been subpoenaed or noticed for deposition, trial
testimony, or other court proceeding in the above-captioned case not
otherwise authorized to view the Protected Material in question, during that
witness’ testimony at a deposition, hearing, or trial in the above- captioned
case, or in preparation for the same, provided that (i) the disclosure is made
for the purpose of advancing the disclosing party's claims or defenses, and
for no other purposes; (ii) the witness is not permitted to retain the Protected
Material after the witnesses is examined regarding the Protected Material;
and (iii) the witness is explicitly informed by Outside Counsel for the party
seeking to use the Protected Material that this Protective Order forbids him
or her to disclose the Protected Material except as permitted under this
Protective Order and that he or she is subject to the Court's jurisdiction for
the purposes of enforcing this Protective Order;

relevant employees of any insurer to a Party to the extent that such
disclosure is reasonably necessary for the defense of that Party in this
Action and who have signed the "Agreement To Be Bound By Protective
Order" (Exhibit A);

any other person agreed to by the Designating Party in writing; and

13
7.4

(k)

any other person to whom the Court compels disclosure of the Confidential
Material or to whom disclosure is required by law, subject to the

requirements of Section 15 below.

Disclosure of Highly Confidential Material: Unless otherwise ordered by the Court

or permitted in writing by the Designating Party, material designated "Highly

Confidential" may be disclosed by a Receiving Party only to the following persons:

(a)
(b)

(c)
(d)

the Receiving Party's Counsel;

Experts and/or Consultants retained by a Party or its Counsel to serve as an
expert witness or as a consultant in this Action and who have signed the
"Agreement To Be Bound By Protective Order" (Exhibit A), provided that
Counsel, in good faith, requires their assistance in connection with this
Action; and provided further that any part of a report created by such expert
or consultant incorporating Protected Material in whole or in part shall be
designated appropriately by the Party responsible for its creation; and
provided further that experts or consultants may not use Protected Material
for any purpose that does not relate to this Action;

the Court and its personnel, subject to the requirements of Section 9, below;
special masters, mediators, or other third parties who are appointed by the
Court or retained by the Parties for settlement purposes or resolution of
discovery or other disputes and their necessary personnel and, in the case of
persons retained by the Parties, who have signed the "Agreement To Be

Bound by Protective Order" (Exhibit A);

14
(e)

(f)

(g)

court reporters and/or videographers, their staffs, and Professional Vendors
to the extent that such disclosure is reasonably necessary for this Action;
the author, addressees, or recipients of the document, or any other natural
person who reviewed or had access to such document during his or her
employment as a result of the substantive nature of his or her employment
position, or who is specifically identified in the document or its
accompanying metadata, provided, however, that (i) the disclosure is made
for the purpose of advancing the disclosing party's claims or defenses, and
for no other purposes; (ii) the witness is not permitted to retain the Protected
Material after the witnesses is examined regarding the Protected Material;
and (iii) the witness is explicitly informed by Outside Counsel for the party
seeking to use the Protected Material that this Protective Order forbids him
or her to disclose the Protected Material except as permitted under this
Protective Order and that he or she is subject to the Court's jurisdiction for
the purposes of enforcing this Protective Order;

a witness who has been subpoenaed or noticed for deposition, trial
testimony, or other court proceeding in the above-captioned case not
otherwise authorized to view the Protected Material in question, during that
witness' testimony at a deposition, hearing, or trial in the above- captioned
case, or in preparation for the same and that witness’ Counsel, provided that
(i) the disclosure is made for the purpose of advancing the disclosing party's
claims or defenses, and for no other purposes; (ii) the witness and any In

House Counsel for the witness are not permitted to retain copies of the

15
7.5

(h)

()

Protected Material after the witness is examined regarding the Protected
Material; and (iii) the witness is explicitly informed by Outside Counsel for
the party seeking to use the Protected Material that this Protective Order
forbids him or her to disclose the Protected Material except as permitted
under this Protective Order and that he or she is subject to the Court's
jurisdiction for the purposes of enforcing this Protective Order;

relevant employees of any insurer to a Party to the extent that such
disclosure is reasonably necessary for the defense of that Party in this
Action and who have signed the "Agreement To Be Bound By Protective
Order" (Exhibit A);

any other person agreed to by the Designating Party in writing; and

any other person to whom the Court compels disclosure of the Confidential
Material or to whom disclosure is required by law, subject to the

requirements of Section 15 below.

Disclosure of Personal Data: To the extent that Discovery Material comprises

Personal Data, the Receiving Party shall:

(a)

protect these materials with the same degree of care that they use to protect
and safeguard their own like information, but not less than the degree of
care required of financial institutions to meet their own obligations as to
such data given its sensitivity and value. Such measures shall include, but
are not limited to processing the Personal Data in accordance with any rights
of the data subjects, including, without limitation, under the Directive, and

ensuring that appropriate measures are taken against unauthorized or

16
unlawful processing of the Personal Data, and against accidental loss,
unauthorized disclosure, alteration, or destruction of, or damage to, the
Personal Data.

Nothing herein shall be construed as waiving any objections any Party may
have to the production of Personal Data, including without limitation
objections that discovery of such Personal Data may, in some instances,
need to proceed in accordance with international protocols rather than
pursuant to the Federal Rules of Civil Procedure.

7.6 Retention of Exhibit A: Counsel for the Party that obtains the signed "Agreement
To Be Bound By Protective Order" (Exhibit A), as required above, shall retain them
for six (6) months following the final termination of this Action, including any
appeals, and shall make them available to other Parties upon good cause shown.

7.7 Retention of Protected Material: Unless otherwise agreed to by the Producing Party

 

in writing or ordered by the Court, persons described in Sections 7.3 (g),(h), and
(i), who have been shown Confidential Material shall not retain copies thereof
longer than reasonably necessary in light of the purpose for which the Confidential
Material was disclosed. Persons described in Sections 7.4 (f), (g), and (i) who have
been shown Highly Confidential Material shall not retain copies thereof longer than
reasonably necessary in light of the purpose for which the Highly Confidential
Material was disclosed.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Order, the Receiving Party

must, as soon as practicable, but in any event, not longer than five (5) business days after discovery

17
of the disclosure by Counsel, (a) notify in writing the Designating Party of the unauthorized
disclosures, (b) make commercially reasonable efforts to retrieve all copies of the Protected
Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
terms of this Order, and (d) request such person or persons to execute the "Agreement To Be Bound
by Protective Order" (Exhibit A).
Ds FILING PROTECTED MATERIAL

In the event that Counsel for any Party determines to file or submit in writing to the Clerk
of Court's office or file on ECF any Protected Material or Personal Data, or any Discovery Material
that contains information satisfying the five categories of "sensitive information" or six categories
of information requiring "caution" pursuant to the Southern District of New York's Notice
Regarding Privacy and Public Access to Electronic Civil and Criminal Case Files, or any papers
containing or making reference to the substance of such material or information, such documents
or portions thereof containing or making reference to such material or information shall be filed in
redacted form or under seal in accordance with the Court's Individual Rules and Practices in Civil
Cases 4.B. In making such a filing, a Receiving Party may rely on the Designating Party's
designation of any Discovery Material and need not independently verify or take a position on,
such Designating Party's designation.

Filing under seal shall be without prejudice to any Party's right to argue to the Court that
such document is not Confidential Material or Highly Confidential Material and need not be
preserved under seal.

10. INTERIM AND FINAL DISPOSITION

10.1 Inthe event that: (i) all Parties to the Action reach a settlement resolving all of the
then pending claims among them; or (ii) any court enters an order resolving all of

the then pending claims among the Parties, except as provided below, the

18
10.2

provisions of this Stipulated Protective Order restricting the use of "Confidential"
and "Highly Confidential" information shall continue to be binding unless
otherwise agreed by all Parties or ordered by the Court. Upon entry of final
judgment either by reason of settlement or court order, each Receiving Party shall
undertake commercially reasonable efforts to prevent anyone acting on its behalf
from accessing, reviewing, copying, summarizing, or making any other use of a
Producing Party's Discovery Material, including but not limited to directing the
Receiving Party's discovery vendor(s) to take data offline or to take other steps to
prevent access to the Discovery Material. Notwithstanding this provision, as to
those Discovery Material that constitute Counsel's work product, and pleadings,
motion papers, deposition transcripts, and exhibits thereto, legal memoranda, and
correspondence that were served in this Action, or filed with this Court, Counsel
may continue to access and make use of such material for purposes of this Action
pending the final termination of this Action, provided, however, that these materials
remain subject to this Order. Each Receiving Party shall document its compliance
with the terms of this subparagraph and notify Producing Parties of such
compliance within 30 days of the entry of final judgment either by reason of
settlement or court order.

Except as provided by law or other regulatory authority or unless otherwise ordered
or agreed in writing by the Producing Party, within sixty (60) calendar days after
the final termination of this Action, including any appeals, each Receiving Party
shall undertake commercially reasonable efforts to return to the Producing Party all

Protected Material or, at the option of the Receiving Party, to destroy all Protected

19
10.3

Material. In either case, the Receiving Party shall provide the Designating Party
with a certification stating that it has taken commercially reasonable efforts to
destroy or return the Confidential or Highly Confidential documents, except for (i)
such information or material that was transmitted electronically and whose removal
or destruction from a Party's electronic systems would violate applicable federal or
state law, rule or regulation, or policies and procedures reasonably designed to
ensure compliance with such law, rule or regulation, and that (ii) information saved
on backup media in an electronically stored format will be certified to have
complied with the 60-day destruction period if the Party has a data destruction
policy for the backup media resulting in the eventual destruction or overwriting of
the electronically stored information, provided, however, that these materials will
continue to be subject to the terms of this Order.

If a Receiving Party takes the position that it cannot comply with the return or
destruction provisions of this section within the 60-day destruction period, and that
it must instead retain documents for a longer period of time pursuant to the
"[e]xcept as provided by law or other regulatory authority" provision of this section,
then it must, in its certification, (i) state the law or other regulatory authority it
believes requires it to retain those documents, and (ii) describe the documents it
intends to retain pursuant to that law or regulatory authority. Notwithstanding this
provision, as to those materials designated as Confidential or Highly Confidential
that constitute Counsel's work product, and pleadings, motion papers, deposition
transcripts, and exhibits thereto, legal memoranda, and correspondence that were

served inthis Action, or filed with this Court, Counsel may retain such documents,

20
even if such materials contain Confidential or Highly Confidential Material, if such
Counsel otherwise comply with this Order with respect to such retained material.
Any such archival copies that have been designated Confidential or Highly
Confidential remain subject to this Order until the Producing Party agrees otherwise
in writing or this Court orders otherwise.

10.4 This Order shall survive the termination of this Action, and this Court shall have
continuing jurisdiction for enforcement of its provisions following termination of
this Action. No part of the restrictions imposed by this Order may be waived or
terminated, except by written stipulation executed by Counsel for each Designating
Party or by an Order of the Court for good cause shown.

11. A DESIGNATING OR PRODUCING PARTY'S USE OF ITS OWN
DOCUMENTS

Nothing in this Order shall be construed to limit in any way any Producing Party's,
Receiving Party's, or any other Party's or Non-Party's use of its own documents, including
documents obtained independently and lawfully from sources other than a Producing Party, nor
shall it affect any Producing Party's, Receiving Party's, or any other Party's or Non-Party's
subsequent waiver of its own prior designation with respect to its own Confidential Material or
Highly Confidential Material.

12. CLAW BACK OF DISCOVERY MATERIAL

12.1 In order to claw back nonresponsive, non-privileged Discovery Material that was
produced inadvertently or was produced pursuant to Section 12.5, the Producing
Party must provide notice in writing to the Receiving Party specifying the
production number of the Discovery Material it wishes to claw back and the basis

of the claim that it is nonresponsive.

21
12.2

12.3

In order to claw back Privileged Material that was produced for any reason, whether
inadvertent or otherwise, or was produced pursuant to Section 12.5, the Producing
Party must provide notice in writing to the Receiving Party specifying the
production number of the Discovery Material it wishes to claw back, and the basis
of the claim that it is Privileged Material.

Upon notice that a Producing Party wishes to claw back Discovery Material
protected as Privileged Material that was produced for any reason, whether
inadvertent or otherwise, or was produced pursuant to Section 12.5, the Receiving
Party shall promptly undertake commercially reasonable efforts to return to the
Producing Party and destroy all summaries or copies of such Privileged Material
(notwithstanding the final sentence of Section 3 regarding a Receiving Party's own
work product that reflects the Protected Material referred to in this Section), shall
provide notice in writing that the Receiving Party has undertaken reasonable efforts
to return and destroy such Privileged Material, and shall not use such items for any
purpose until further order of the Court. In all events, such return, destruction, and
certification must occur within ten (10) business days of receipt of the request,
unless the Receiving Party provides notice of its intent to challenge the assertion of
a claim of protection under Fed. R. Civ. P. 26(b)(5) (the "Challenge Notice"), in
which event the Receiving Party may retain no more copies (the "Retained Copies")
of the disclosed material than are sufficient to prosecute its challenge to the
assertion of protection. Having provided a Challenge Notice, the Receiving Party
must raise a challenge with the Court within a reasonable amount of time of

providing that Challenge Notice, or otherwise return or destroy the Retained Copies

22
12.4

within that period. Moreover, in the event a Challenge Notice is provided, the
Receiving Party shall make no use of the Discovery Material subject to the request
for return other than in connection with the Receiving Party's prosecution of its
challenge to the assertion of privilege, until the Challenge is resolved. However,
the Receiving Party may request an extension of the deadline for the return or
destruction of Retained Copies, and such extension shall not be unreasonably
withheld. For the avoidance of doubt, nothing in this paragraph shall be construed
as restricting the right of any Party to challenge a claim of privilege at any time
permissible under the Federal Rules of Civil Procedure and other relevant laws after
return or destruction of the Retained Copies. Within a reasonable amount of time
of the notification that reasonable efforts have been taken to return or destroy the
Privileged Material, the Producing Party shall produce a privilege log with respect
to the Privileged Material. The return of any Discovery Material to the Producing
Party shall not in any way preclude the Receiving Party from moving the Court for
a ruling that the disclosed information was never privileged; however, the
Receiving Party may not assert as a basis for the relief it seeks the fact or
circumstance that such privileged documents have already been produced. Alleged
Privileged Material shall remain protected against disclosure and use during the
pendency of any dispute over their status.

If, during a deposition, a Party claims that a document being used in the deposition
(e.g., marked as an exhibit, shown to the witness, or made the subject of
examination) contains Privileged Material, it may at its sole election (a) allow the

document to be used in the deposition without waiver of its claim of privilege or

23
12.5

work-product protection or (b) instruct the witness not to answer questions
concerning the document pending a prompt resolution of any disagreement
concerning the document's privileged or work-product protected status. Ifthe Party
allows the examination concerning the document to proceed on a non-waiver basis,
the Parties shall sequester all copies of the purportedly privileged or work-product
protected document. Immediately following the deposition, the Parties will
commence the procedure outlined in the preceding paragraphs to address the claim
of privilege or other protection, including the notice requirement set forth in Section
12.2. Until the dispute is resolved, all Parties and any other persons who have
access to the transcript of such deposition shall treat that transcript as Highly
Confidential Material. If any Party instructs the witness not to answer questions
concerning the document, the Parties will then cooperate in promptly submitting
the issue of the document's status to the Court. If the document is ultimately
determined not to be privileged or subject to other protection, the Party or entity
asserting the claim of privilege will be responsible for ensuring that the deposing
Party is given an opportunity to depose the witness about the document, which in
the case of Party-witnesses (or their current employees) or any former employees
of a Party who are represented by Counsel for such Party shall be within thirty (30)
calendar days of said determination, and in the case of other Non-Party witnesses
shall be at the earliest practicable time for the witness and its counsel.

In order to facilitate expeditious production of voluminous documents, a Producing
Party may, at its sole option, but is not required to, produce voluminous materials

without detailed, or any, review to determine whether a privilege or other immunity

24
from discovery applies to some of the documents. The materials that may be so
produced shall be limited to such categories as the Parties agree to in writing or the
court orders. Pursuant to Fed. R. Evid. 502(d), if a Party at any time notifies any
other Party that it, for any reason, Discovery Material that are protected as
Privileged Material, or the Receiving Party discovers such disclosure (in which case
the Receiving Party shall give the Producing Party prompt notice), the disclosure,
pursuant to Rule 502(d), shall not be deemed a waiver — in the Action or in any
other proceeding, including in federal or state proceedings — of any applicable
privilege or protection.
13. USE OF DESIGNATED MATERIAL AT TRIAL
The undersigned agree to meet and confer concerning the use of any Protected Material at
hearings or at the trial of this Action not fewer than five (5) business days prior to any such hearing
or trial. Where a hearing or trial is scheduled on less than five (5) business days' notice, the Parties
agree to meet and confer as soon as practicable after receiving notice, but in any event, not fewer
than 24 hours in advance of the hearing or trial. The use of Protected Material at hearings or at
trial shall not cause such Protected Material to lose its status as Protected Material.

14. ATTORNEY RENDERING ADVICE

Nothing in this Order will bar or otherwise restrict an attorney from rendering advice to his
or her client or from relying upon or generally referring to Protected Material in rendering such
advice; provided, however, that, in rendering such advice or in otherwise communicating with his
or her client, the attorney shall not reveal or disclose the specific content of Protected Material if

such disclosure is not otherwise permitted under this Order.

29
15. LEGAL PROCESS

If a Receiving Party is served with a discovery request, subpoena, or an order issued in
other litigation, or receives some other form of legal process or request from any court, federal or
state regulatory or administrative body or agency, legislative body, self-regulatory organization or
other person or entity purporting to have authority to require the production thereof, that seeks
disclosure of any Discovery Material designated in this Action as "Confidential" or "Highly
Confidential," the Receiving Party must notify, to the extent permitted by law and the rules,
requirements or requests of any relevant governmental or self-regulatory organization, the
Designating Party, in writing (by fax or electronic mail, if possible), and include with that notice
a copy of the discovery request, subpoena, order, or other form of legal process as soon as
reasonably practicable and in any event no later than ten (10) business days after receipt unless
production is required earlier, in which case the notice must be made in time for the Designating
Party to take steps as set forth below.

The Receiving Party also must promptly inform the party that caused the discovery request,
subpoena, order, or other form of legal process or request to issue that some or all of the material
covered by the subpoena or order is the subject of this Order. In addition, the Receiving Party
must deliver a copy of this Order promptly to the party in the other matter that caused the discovery
request, subpoena, order, or other form of legal process or request to issue. To the extent consistent
with the rules, requirements or requests of any relevant governmental or self-regulatory
organization, the Receiving Party shall not produce the requested Protected Material unless and
until a court of competent jurisdiction so directs, except if the Designating Party (a) consents, or
(b) fails to file a motion to quash or fails to notify the Receiving Party in writing of its intention to
contest the production of the Protected Material prior to the date designated for production of the

Protected Material, in which event the Receiving Party may produce on the production date, but

26
no earlier. In connection with any production of Confidential or Highly Confidential Material
subject to this Order, the Receiving Party shall request equivalent confidential treatment for the
Confidential or Highly Confidential Material.

The purpose of imposing these duties is, to the extent consistent with the rules,
requirements, or requests of any relevant governmental or self-regulatory organization, or
otherwise permitted by law, to alert the interested parties to the existence of this Order and to
afford the Designating Party an opportunity to try to protect its confidentiality interest in the matter
or proceeding in connection with which the discovery request, subpoena, or order is issued. The
Designating Party shall bear the burdens and the expenses of seeking protection in that matter or
proceeding of its Protected Material. Nothing in these provisions should be construed as
authorizing, requiring or encouraging a Receiving Party to disobey, or to risk contempt of, a lawful
directive from another court.

In the event that Discovery Material is produced to a Non-Party as a result of a discovery
request, subpoena, or an order issued in other litigation, or some other form of legal process from
any court, federal or state regulatory or administrative body or agency, legislative body or other
person or entity, such Discovery Material shall continue to be treated in this Action in accordance
with any designation as Protected Material.

16. NON-PARTIES

Any Party, in conducting discovery from Non-Parties in connection with this Action, shall
provide any Non-Party from which it seeks discovery with a copy of this Order so as to inform
each such Non-Party of his, her or its rights herein. Ifa Non-Party provides discovery to any Party
in connection with this Action, the provisions of this Order shall apply to such discovery as if such
discovery were being provided by a Party. Under such circumstances, the Non-Party shall have

the same rights and obligations under the Order as held by the Parties to this Action.
27
17. NOTICES

All notices required by this Order must be provided in writing to Counsel of record for
each Party and, if applicable, in writing to a Non-Party. Any of the notice requirements herein
may be waived in whole or in part, but only in writing by the Designating Party.

18. AMENDMENT OF ORDER

Nothing herein shall preclude any Party from seeking to amend this Order in writing for
good cause shown. Nor shall anything herein preclude any Party or Non-Party from seeking
additional or different protections on a case-by-case basis under the standards set forth in Fed. R.
Civ. P. 26(c).

19. MISCELLANEOUS

19.1 Right to Assert Other Objections: By stipulating to the entry of this Order, no
Producing Party waives any right it otherwise might have to object to disclosing or
producing any information or item on any ground, including confidentiality.
Similarly, no Producing Party waives any right to object on any ground to the
admissibility or use in evidence of any of the Discovery Material covered by this
Order.

19.2 Governing Law: Except to the extent that federal law may be applicable, this Order
is governed by, interpreted under, and construed and enforced in accordance with
the laws of the State of New York, without regard to conflict of law principles. Any
dispute between the parties regarding this Order shall be resolved by making an
appropriate application to this Court in accordance with the Rules of the Court and
other applicable rules.

SO ORDERED.

28
Dated: ov. / , 2019

    
   

on. Richard J. Stllivan
United States Circuit Court Judge

   

29
\| na bx pe
Geoffrey M. Horn

Peter Dexter St. Philip, Jr.
Vincent Briganti

Christian Levis

LOWEY DANNENBERG P.C.
44 South Broadway, Suite 1100
White Plains, New York 10601
Telephone: (212) 382-3300
Facsimile: (212) 382-0050
ghorn@lowey.com
pstphillip@lowey.com
vbriganti@lowey.com
clevis@lowey.com

 

Attorneys for Plaintiffs Tera Group, Inc., Tera
Advanced Technologies, LLC, and TeraExchange,
LIC

30
ble FQ.

Marshall H. Fishman

Christine V. Sama
GOODWIN PROCTER LLP
The New York Times Building
620 Eighth Avenue

New York, New York 10018
Telephone: (212) 813-8851
Facsimile: (646) 558-4063
mfishman@goodwinlaw.com
csama@goodwinlaw.com

Attorneys for Defendants BNP Paribas, S.A. and
BNP Paribas Securities Corp.

 

31
James E. Brandt
Lawrence E. Buterman
Jessica D, Rostoker
LATHAM & WATKINS LLP
885 Third Avenue

New York, New York 10022
Telephone: (212) 906-1200
Facsimile: (212) 751-4864
james.brandt@lw.com
lawrence.buterman@|w.com
jessica.rostoker@lw.com

 

Attorneys for Defendants Barclays PLC, Barclays
Bank PLC, and Barclays Capital Inc.

32
Lr

Robert D. Witk
Andrew D7Lazerow
COVINGTON & BURLING LLP

One CityCenter

850 Tenth Street, NW Washington, DC 20001
Telephone: (202) 662-6000

Facsimile: (202) 662-6291

rwick@cov.com

alazerow@cov.com

Attorneys for Defendants JPMorgan Chase & Co.;
JPMorgan Chase Bank, N.A.; J.P. Morgan
Securities LLC; and J.P. Morgan Securities PLC

33
Rihorkey \ Lara pon, VA
Kenneth A. Gallo % °°
Roberto J. Gonzalez

Ravi Romel Sharma

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

2001 K Street NW

Washington, DC 20006-1047
Telephone: (202) 223-7300
Facsimile: (202) 223-7420
kgallo@paulweiss.com
rgonzalez@paulweiss.com
rsharma@paulweiss,com

Brad 8. Karp

Julia Tarver-Mason Wood
William A. Clareman

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

1285 Avenue of the Americas
New York, New York 10019
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
bkarp@paulweiss.com
jwood@paulweiss.com
welareman@paulweiss.com

Attorneys for Defendants Citigroup Inc., Citibank,
N.A., Citigroup Global Markets Inc., and Citigroup
Global Markets Ltd.

34
‘a nu. 1" Z
David G. Januszewski 7

Herbert 8. Washer

Elai Katz

Jason M. Hall

Peter J. Linken

Tara H, Curtin

CAHILL GORDON & REINDEL LLP
80 Pine Street

New York, New York 10005
Telephone: (212) 701-3000
Facsimile: (212) 269-5420
djanuszewski@cahill.com
hwasher@cahill.com
ekatz@cahill.com
jhall@cahill.com
plinken@cahill.com

Attorneys for Defendants Credit Suisse AG; Credit
Suisse Group AG; Credit Suisse Securities (USA)
LLC; and Credit Suisse International

35
David C, Bohan

Peter G. Wilson

KATTEN MUCHIN ROSENMAN LLP
525 West Monroe Street

Chicago, Illinois 60601

Telephone: (312) 902-5200

Daniel G. Swanson (pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue

Los Angeles, California 90071
Telephone: (213) 229-7000

Attorneys for Defendant UBS AG

36
EXHIBIT A

Agreement to Be Bound by Protective Order

I have been informed that on , 2019, the U.S. District Court for

 

the Southern District of New York entered a protective order in the litigation titled Tera Group,
Inc. et al v. Citigroup, Inc. et al, 17-CV-04302, and all consolidated and coordinated cases. I have
read the protective order, I agree to abide by the obligations of the protective order as they apply
to me, and I voluntarily submit to the jurisdiction of the U.S. District Court for the Southern District
of New York for purposes of any proceeding related to the protected order, including my receipt
or review of information that has been designated as "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL."

Dated:

 

(Signature)

 

(Printed Name)

 

(Title or Position)

 

(Company)

37
